Citation Nr: 1712906	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1973 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2015, the Board previously remanded this matter for a new VA examination and medical opinion.  As described more fully below, the Board finds that there has not been substantial compliance with the July 2015 Board remand and that therefore additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

Consistent with the Board's July 2015 remand, the RO afforded the Veteran a VA examination and opinion in December 2015 and a subsequent addendum opinion regarding his low back disability in May 2016.  The December 2015 VA examiner found that the Veteran had a current disability consisting of lumbar spondylosis.  The examiner opined that the Veteran's back pain was less likely than not proximately caused or aggravated by his service-connected left and/or right knee degenerative joint disease (hereinafter bilateral knee disabilities).  The examiner noted that the Veteran had been morbidly obese and had weight problems for multiple years, and that it was not likely that his bilateral knee disabilities caused the degeneration in his back.  

Notwithstanding the above rationale, it appears that the December 2015 VA examiner did not adequately review and discuss relevant evidence of record.  In pertinent part, the record suggests that the Veteran's abnormal gait caused by his service-connected bilateral knee disabilities likely aggravates his lower back.  See April 2006 Dr. G. E. report.  Furthermore, the record continuously documents gait and balance problems associated with the Veteran's bilateral knee disabilities.  See May 2012 VA Examination and May 2014 through July 2015 VA Medical Center (VAMC) records.  Therefore, as the December 2015 VA examiner did not address conflicting evidence and/or discuss whether gait abnormality caused or aggravated the Veteran's low back disability, the Board finds this medical opinion inadequate for rating purposes.  

The Board also finds the May 2016 VA addendum medical opinion inadequate.  For instance, the examiner opined that it was less likely as not that the Veteran's disability was incurred in or otherwise related to his active military service and found no evidence of any back complaints in service.  However, the record clearly shows that the Veteran complained of back problems while in service.  See June 2009 Rating Decision, May 2010 Statement of the Case (SOC), and May 1974, January 1975, and June 1978 Service Treatment records (STRs).  As such, it appears the VA examiner's opinion is based, in part, upon an in inaccurate factual premise and is inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).
Indeed, the previous Board remand conferred on the Veteran the right to compliance with that remand.  In this regard, the Board finds that the requested VA opinions were inadequate for rating purposes.  As such, there has not been the required substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 268.  (holding that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  Accordingly, remand is required for a new VA addendum opinion to address the deficiencies indicated above. 

Moreover, medical opinions should address all appropriate theories of entitlement.  Robinson, 557 F.3d at 1361.  Therefore, it was incumbent upon the VA examiners to address also whether the Veteran's back disability was caused or aggravated by the Veteran's service-connected gout.  However, this theory of entitlement was not addressed in either the December 2015 or May 2016 VA medical opinion.  On remand, therefore, this theory of entitlement must also be addressed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records and associate them with the claims file. All attempts to obtain these records must be documented in the file.

2.  Then, obtain an addendum VA opinion from an appropriate examiner to determine the etiology of the Veteran's low back disability.  After a complete review of the record, the examiner should respond to the following:

a)  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed low back disability had its onset in service or is otherwise related to service.  In rendering this opinion, the examiner is asked specifically to discuss the May 1974, January 1975, and June 1978 STRs, which document low back strain and complaints of back pain. 
b)  The examiner should also opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any low back disability is proximately due to, or caused by, the Veteran's service-connected disabilities (to include degenerative joint disease of both knees and gout) or is otherwise aggravated (increased in severity beyond the normal progress of the disorder) by any of these service-connected disabilities.  In expressing this opinion, the examiner should consider the Veteran's documented abnormal gait associated with his service-connected bilateral knee degenerative joint disease.  Also in rendering this opinion, the examiner is asked to discuss the April 2006 Dr. G. E. report, which indicates that the Veteran's gait abnormality likely aggravates his low back disability. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).  

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


